FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 4, 2021

                                      No. 04-21-00376-CR

                                  Andell Brymonte PITTMAN,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR2518
                           Honorable Jennifer Pena, Judge Presiding


                                         ORDER
         The trial court imposed sentence on August 13, 2021; Appellant’s notice of appeal was
due to be filed by September 13, 2021. See TEX. R. APP. P. 26.2(a). On September 7, 2021, this
court received Appellant’s notice of appeal in a related case that had been dismissed by the State.
This court issued an order to show cause why it should not dismiss the appeal for want of
jurisdiction, an order to file an amended notice of appeal to include the correct trial court cause
number, as well as an order to the trial court to appoint appellate counsel. All deadlines were
suspended until further order of the court. On September 15, 2021, Appellant filed an amended
notice of appeal with the correct trial court cause number. Appellate counsel was appointed on
September 30. On October 1, newly-appointed appellate counsel filed a motion for extension of
time to file the notice of appeal under the correct cause number, as well as an extension of time
to file the notice of appeal under the correct cause number in the trial court.
       Appellant’s motion for extension of time to file the notice of appeal is GRANTED;
Appellant’s notice of appeal is deemed timely filed. See id. R. 26.3, 25.2(c).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court